Citation Nr: 0800625	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
other than a right lung granuloma, to include chronic 
obstructive pulmonary disorder, obstructive lung disease and 
restrictive lung disease.

2.  Entitlement to a compensable initial disability rating 
for service-connected right lung granuloma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The issue of entitlement to a compensable initial disability 
rating for service-connected right lung granuloma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's current lung disorder, other than a right 
lung granuloma, diagnosed as chronic obstructive pulmonary 
disorder (COPD), obstructive lung disease and restrictive 
lung disease, was not manifested until many years after 
service and is not shown by the evidence of record to be 
related to active duty service or any incident therein.  

2.  The veteran's current lung disorder, other than a right 
lung granuloma, diagnosed as COPD, obstructive lung disease 
and restrictive lung disease, is not shown to have been 
caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The veteran's current lung disorder, other than a right lung 
granuloma, diagnosed as COPD, obstructive lung disease and 
restrictive lung disease, was not incurred in or aggravated 
by service and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's July 2002 letter 
advised the veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Moreover, a subsequent notification letter was 
sent from the RO to the veteran in January 2007, which was 
followed by re-adjudication of the claim by the RO in a May 
2007 Supplemental Statement of the Case. Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, the veteran has 
received a VA examination which addressed the etiology of his 
current lung disorder.  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran is seeking service connection for a lung 
disorder, other than a right lung granuloma, including COPD, 
obstructive lung disease and restrictive lung disease.  The 
Board notes that during the course of this appeal, the RO 
granted service connection at a noncompensable (0 percent) 
disability rating for right lung granuloma, effective from 
April 2001.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder. 38 C.F.R. § 3.310(a).  Secondary service 
connection may also be found in certain instances in which a 
service-connected disability aggravates another condition. 
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran served on active duty in the Air Force from 
January 1959 to August 1960.  A review of his service medical 
records revealed treatment for hemoptysis beginning in 
October 1959.  Bronchoscopes were performed and revealed an 
area of bleeding from a segment of the right upper lobe of 
the lung.  
X-ray examination of the chest, performed in January 1960, 
revealed a calcified density, right upper lung and in the 
right hilum.  The report of a physical evaluation board, 
convened in June 1960, diagnosed the veteran with deafness 
due to degeneration of acoustic nerve, bilateral, cause 
undetermined; and bronchitis, chronic, inflammatory, 
involving right tracheal bronchial tree, manifested by 
recurrent hemoptysis, aching right anterior chest pains, an 
extensive inflammatory reaction seen on bronchoscopy and 
substantiated by histopathologic changes on tissue 
examination.  The board recommended the veteran's discharge 
from the service.  No treatment for or diagnosis of COPD, 
obstructive lung disease or restrictive lung disease was 
indicated in the service medical records.

In November 1960, a VA physical examination was conducted.  
The report noted the veteran's complaints of coughing and 
chest pain.  It also noted the veteran's history of smoking 
one pack of cigarettes daily for the past seven years.  
Physical examination of the chest revealed it to be normal to 
palpation.  Percussion was resonant, and the lungs were clear 
to auscultation both before and after forced coughing.  
Excursions were full and equal, bilaterally, without 
intercostal retraction, and expiratory phase was not 
prolonged.  There was no clubbing, cyanosis or edema.  X-ray 
examination of the chest revealed a calcified node in the 
right first interspace, and listed an impression of a normal 
chest.  The VA examination report concluded with a diagnosis 
of bronchitis by history.  

Subsequent post service treatment for a lung condition is not 
shown until 1999.  X-ray examination of the chest, performed 
in January 1999, revealed findings that the lungs were 
hypoinflated and that there was an increased density in the 
left base of linear configuration which was consistent with 
fibrosis or atelectasis.  The lungs were clear of acute 
infiltrate.  A pulmonary function test, performed in July 
2000, revealed findings consistent with moderately severe 
obstructive lung disease and mild restrictive lung disease, 
both without any improvement with bronchodilators.  
A treatment report, dated in November 2000, noted a diagnosis 
of COPD.

In April 2004, a VA examination for respiratory disorders was 
conducted.  The VA examiner noted that he had reviewed the 
veteran's claims folder, and the examination report included 
a detailed history of the veteran's inservice and post 
service medical history.  Physical examination revealed the 
chest to be clear to percussion and auscultation for normal 
ventilation, but with expiratory wheezing on both the right 
and the left with deep forced ventilation.  Pulmonary 
function testing was conducted and revealed findings of 
decreased forced flows suggesting restriction; however, this 
was not confirmed on lung volumes as lung volumes were low to 
normal.  The testing also revealed that there was no post 
bronchodilator response.  The VA examiner opined that the 
veteran's current COPD was not likely related to his 
hemoptysis condition during service, and that his COPD as 
likely as not developed secondary to the veteran's cigarette 
smoking and was possibly associated with his occupation as a 
builder and carpenter.

An addendum to this examination report, dated in December 
2004, noted that the veteran had underwent a CT scan of his 
chest in May 2004, which revealed an impression of evidence 
of old granulomatous disease, atelectasis or fibrosis, left 
lower chest, left lower lobe and right middle lobe.  The CT 
scan further revealed what appeared to be some thickening of 
the distal esophagus.  The VA examiner opined that the 
veteran's 6 millimeter calcified granuloma in the right upper 
lobe does not affect his obstructive lung disease and that 
there was no residual impairment as far as obstruction FEV-
1/FEC on the basis of the granuloma.  The VA examiner further 
opined that the veteran's COPD was not related to his 
military service, and that his COPD was the etiological cause 
of his obstructive and restrictive lung diseases.  

After reviewing the evidence of record, the Board finds that 
service connection for a lung disorder, other than a right 
lung granuloma, including COPD, obstructive lung disease and 
restrictive lung disease, is not warranted.

It is observed that there is no objective evidence of record 
showing treatment for COPD, obstructive lung disease or 
restrictive lung disease during service.  Following service, 
the first post service treatment for a lung disorder of any 
kind is not shown until the late 1990s, over twenty-five 
years after the veteran's discharge from the service.  Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  
Moreover, there is no competent evidence of record linking 
the veteran's current lung disorder (other than his service-
connected right lung granuloma) to his active military 
service.  As noted above, the VA examiner has opined that the 
veteran's COPD was not related to his military service and 
not caused or aggravated by service-connected right lung 
granuloma.  Moreover, the VA examiner attributed the 
veteran's current obstructive lung disease and restrictive 
lung disease to his COPD.

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  In this case, the 
veteran's statements, as a lay person, are not competent 
evidence to assert that a relationship exists between his 
period of service and the conditions claimed on appeal, or to 
otherwise assert medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
veteran's current lung disorder, other than a right lung 
granuloma, diagnosed as COPD, obstructive lung disease and 
restrictive lung disease, was incurred or aggravated by his 
active duty service, or that any of these conditions were 
caused or aggravated by a service-connected disability.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim herein.  As such, 
that doctrine is not applicable in the instant appeal and the 
veteran's claim must be denied. 38 U.S.C.A. § 5107.




ORDER

Service connection for a lung disorder, other than a right 
lung granuloma, to include COPD, obstructive lung disease and 
restrictive lung disease, is denied.


REMAND

In December 2006, the RO issued a rating decision which 
granted service connection at a noncompensable (0 percent) 
disability rating for right lung granuloma, effective from 
April 2001.

In March 2007, the veteran filed a notice of disagreement 
contesting the assigned initial disability rating for his 
service-connected right lung granuloma.  Specifically, the 
letter requests an increased rating for this condition, and 
includes submission of additional medical evidence in support 
of the "pending claim", all of which had been considered by 
the RO in its assignment of the initial rating herein.

Consequently, the Board must remand this issue for the RO to 
issue a statement of the case (SOC) and to give the veteran 
an opportunity to perfect an appeal of such issue by 
submitting a timely substantive appeal.  Manlicon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following action:

The RO must provide the veteran and his 
representative, if any, with a statement 
of the case addressing the issue of 
entitlement to a compensable initial 
disability rating for service-connected 
right lung granuloma.  The veteran and 
his representative are reminded that to 
vest the Board with jurisdiction over 
this issue, a timely substantive appeal 
must be filed.  38 C.F.R. § 20.202 
(2007).  If, and only if, the veteran 
perfects the appeal as to this issue, the 
case must be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


